Citation Nr: 1201226	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-08 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a back disability has been received.

2.  Whether a notice of disagreement was timely filed with respect to denial of a claim for service connection for a right arm disability and requests to reopen claims for service connection for a right hip disability and for a kidney disability.

3.  Whether new and material evidence to reopen a claim for service connection for a right lung disability has been received.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1958. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO, inter alia, denied the petitions to reopen claims for service connection for a back disability, for a right hip disability, and for a kidney disability, as well as denied the claim for service connection for a right arm disability.  In February 2009, the Veteran filed a notice of disagreement (NOD) with the denial of the request to reopen a claim for service connection for a back disability.  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.

In February 2010, the Veteran filed a notice of disagreement (NOD) with the denial of the petitions to reopen claims for service connection for a right hip disability and a kidney disability, as well as with the denial of the claim for service connection for a right arm disability.  A statement of the case (SOC) was issued in July 2011-which explained that the Veteran's February 2010 NOD was not timely filed, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in July 2011.

In December 2011, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

The Board's decision addressing the request to reopen the claim for service connection for a back disability and whether the timeliness of the NOD with respect to the claim for service connection for a right arm disability and the petitions to reopen the claims for service connection for a right hip disability and for a kidney disability is set forth below.  The request to reopen the claim for service connection for a right lung disability-for which the Veteran has completed the first of two actions required to place this matter in appellate status-is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a June 1997 decision, the Board denied service connection for a back disability; the Veteran did not request reconsideration of, or appeal, the decision. 

3.  No new evidence associated with the claims file since the Board's June 1997 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability, or raises a reasonable possibility of substantiating that claim.

4.  In a letter dated February 9, 2009, the RO advised the Veteran of a February 2009 rating decision; the notification letter included information as to the Veteran's appellate rights.

5.  An NOD with respect to the RO's February 2009 denial of a claim for service connection for a right arm disability and the requests to reopen claims for service connection for a right hip disability and for a kidney disability was received at the RO on February 26, 2010, and the record contains no statement or communication from the Veteran prior to that date which constitutes a timely-filed NOD with the denial of these matters.

CONCLUSIONS OF LAW

1.  The June 1997 decision in which the Board denied service connection for a back disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1110 (2011). 

2.  As evidence received since the Board's June 1997 denial is not new and material, the criteria for reopening the claim for service connection for a back disability are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  Because a timely notice of disagreement was not filed with respect to the February 2009 denial of the claim for service connection for a right arm disability and the requests to reopen claims for service connection for a right hip disability and for a kidney disability, the Board does not have jurisdiction to consider those issues on appeal.  38 U.S.C.A. §§ 7105, 7108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, 20.305 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to requests to reopen previously denied claims, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

First addressing the issue of whether the Veteran filed a timely NOD, a letter dated February 9, 2009 advised the Veteran of the RO's February 2009 rating decision.  The notification letter included information as to the Veteran's appellate rights and specifically informed the Veteran that he had one year from the date of the letter to file a notice of disagreement with any decision therein.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to this claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Turning to the petition to reopen the claim for a back disability, in an April 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for a back disability, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The letter provided the definition of new and material evidence and notified the Veteran of the reason why his claim for service connection for a back disability had previously been denied.  The February 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the April 2008 letter-which meets the content of notice requirements described in Kent, Dingess/Hartman, and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the report of a February 1959 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board finds that no further RO action on these matters, prior to appellate consideration, is required.  The Board acknowledges that the Veteran was not provided with a VA examination in connection with his claim to reopen.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2011), however, providing a VA examination in a new and material evidence claim can only be considered if new and material evidence is actually presented or secured.  Because the Board herein finds that new and material evidence to reopen the claim has not been received, a VA examination, at this juncture, is not warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis
 
A.  Request to Reopen

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board previously denied the Veteran's claim for service connection for a back disability in June 1997.  The evidence of record at that time consisted of the Veteran's service treatment records, the report of a February 1959 VA examination, and statements from the Veteran.

In various statements, the Veteran contended that he had a back disability related to an injury during service.

The service treatment records reflect complaints of, and treatment for, back pain during service.  A July 1952 treatment record notes complaints of back pain.  A March 1953 service treatment record reflects that the Veteran reported experiencing back pain for the past four years.  On examination, there was no limitation of motion or muscle spasm.  In August 1953, following an automobile accident, the Veteran was treated for right upper lumbar pain.  A March 1958 treatment record reflects a diagnosis of back strain following a lifting incident.  An X-ray of the lumbosacral spine was normal.  On discharge examination in April 1958, clinical evaluation of the spine was normal.  A May 1958 service treatment record reflects complaints of back pain.

On VA examination in February 1959, no back disabilities or abnormalities were noted.

The basis for the Board's June 1997 denial was that there was no evidence of a chronic back disability related to service.

Unless the Chairman orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in January 2008.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the Board's June 1997 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since June 1997 includes medical treatment records from the Salisbury VAMC (dated from September 2003 through January 2009), medical treatment records from Sparta Internal Medicine (dated from December 1998 through October 2007), and various written statements from the Veteran and his representative, on his behalf.

The VA treatment records reflect complaints of back pain, however, these records do not contain any diagnosis of a chronic back disability.  Additionally, the VA treatment records do not contain any information regarding a medical relationship between a current back disability and service.    

Private treatment records from Sparta Internal Medicine reflect evaluation and treatment for back pain in May 2007.  The treatment note indicates that the Veteran was experiencing back pain due to a recent fall.  The private treatment records do not contain any evidence of a chronic back disability that is medically related to service.

While the objective evidence summarized above can be considered "new," in the sense that it was not before the Board in June 1997, it is not "material" for purposes of reopening the claim.  As noted, the Veteran's claim for service connection for a back disability was previously denied because the evidence did not show that the Veteran had a current chronic back disability that was medically related to service.  The newly received evidence does not include any medical diagnosis of a chronic back disability, nor does the evidence include any medical comment or opinion relating any current back disability to service.  Accordingly, none of the new, objective evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability or raises a reasonable possibility of substantiating the claim.

As for statements provided by the Veteran and by his representative, on his behalf, the Board notes that as laypersons without the appropriate medical training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on medical matters such as medical diagnosis of a chronic back disability or the etiology of a current back disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter that cannot be established by lay evidence, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a back disability are not met, and the Board's June 1997 denial of this claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Timeliness of NOD

The Board shall not entertain an application for review on appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  Pursuant to applicable legal authority, an appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The NOD and the substantive appeal must be filed with the office that entered the determination with which disagreement has been expressed.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300. 

The Board's authority to consider its jurisdiction is contained in 38 U.S.C.A. § 7105(d)(3), which provides that "questions as to timeliness or adequacy of response shall be determined by the Board of Veterans' Appeals ."  See also VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999). 

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result constitutes a notice of disagreement.  While special wording is not required, the notice of disagreement must be in terms which can reasonably be construed as disagreement with that determination and a desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201. 

Except in the case of simultaneously contested claims, a claimant, or his or her representative must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination becomes final.  The date of mailing the letter of notification of the determination is presumed to be the same as that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. 

When regulations implemented by VA require that any written document be filed within a specified period of time, a response postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by the VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  See 38 C.F.R. § 20.305(a).

In a letter dated February 9, 2009, the RO informed the Veteran of the denial of his claims and of his appellate rights.  The Veteran had until February 9, 2010 to file a NOD.  

In a statement received in February 2009, the Veteran expressed disagreement with the denial of the request to reopen a claim for service connection for a back disability, indicating that he wished to appeal that issue.  He specifically stated, "I disagree with the decision of the Rating Board in denying me benefits for service connection for a chronic back condition."  

In a correspondence received by the RO on February 26, 2010-over a year after the February 9, 2009 rating decision notification, the Veteran indicated that he wished to appeal the denial of the claim for service connection for a right arm disability, as well as the petitions to reopen the claims for service connection for a right hip disability and for a kidney disability.  

The Veteran contends that his February 2009 statement expressed disagreement with the RO's denial of the claims for service connection for a right arm disability, and with the denial of the requests to reopen claims for service connection for a right hip disability and for a kidney disability.  

However, as indicated above, the Veteran's February 2009 NOD specifically disagreed with the RO's denial of the petition to reopen the claim for service connection for a back disability.  Moreover, the claims file contains no submissions by the Veteran or his representative, following issuance of the February 2009 rating decision that could be construed as a NOD with respect to the claim for service connection for a right arm disability and the requests to reopen claims for service connection for a right hip disability and for a kidney disability.  As noted, the Veteran first expressed disagreement with the February 2009 rating decision with respect to those issues in a correspondence received by the RO on February 26, 2010-more than one year since the February 9, 2009 rating decision notification.

Because the Veteran did not file a timely NOD with the RO's February 2009 denial of the claim for service connection for a right arm disability and the requests to reopen claims for service connection for a right hip disability and for a kidney disability, the Board must conclude that a timely appeal was not perfected.  As such, the Board is without jurisdiction to consider the underlying claims and, in this regard, the appeal must be denied.  


ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for a back disability is denied.

As a notice of disagreement with respect to the RO's February 2009 denial of a claim for service connection for a right arm disability and requests to reopen claims for service connection for a right hip disability and for a kidney disability was not timely filed, the appeal with respect to these claims is denied. 


REMAND

The claims file reflects that in a May 2011 rating decision, the RO denied the Veteran's request to reopen a claim for service connection for a right lung disability.  Later in May 2011, the Veteran submitted a correspondence to the RO that clearly expressed his disagreement with the May 2011 rating decision.  However, the RO has not yet issued an SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, this matter is hereby REMANDED to RO, via the AMC, for the following action:

The RO must furnish to the Veteran and his representative an SOC with respect to the May 2011 denial of the request to reopen a claim for service connection for a right lung disability, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on that issue.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-as regards the matter of the request to reopen a claim for service connection for a right lung disability, within 60 days of the issuance of the SOC.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


